Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 Response to Amendment
	The Examiner acknowledges the amendments to claim 1.  The previous 103 rejections are withdrawn.  The previous 112f interpretations are withdrawn.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/4/2022 is being considered.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US2003/0090227).
Regarding claim 1 (Currently amended) Ito discloses an electric power tool, comprising: 
a body (Item 3 Paragraph [0030]) to which a tool is attachable; 
a driver (Item 11) configured to drive the tool to rotate, the tool being attached to the body; 
a manipulation section configured to receive an operation for causing rotation of the driver (Paragraph [0036]); 
a load sensor (Items 33 and 34) configured to measure a load caused when the driver operates; and 
a controller configured to: 
set an upper limit value of a rotation speed of the driver in accordance with the load measured by the load sensor and control the rotation of the driver based on the upper limit value (Paragraph [0056]), 
the load sensor being configured to start measuring the load after an elapse of a prescribed time at which flow of an inrush current ends (Paragraph [0058]), 
the driver including a motor, 
the load sensor being configured to measure, as the load, a current flowing through the motor (Paragraphs [0049]), 
the manipulation section including a trigger switch, and 
the controller being configured to stepwise increase the upper limit value of the rotation speed based on the load measured by the load sensor such that a rotation speed of the motor stepwise increases when the trigger switch is pressed with a maximum pressing amount and is kept pressed with the maximum pressing amount (Figure 4; Paragraphs [0088-94]).  
Regarding claim 3 (Original) Ito discloses the electric power tool of claim 1, wherein 2Serial No.: 16/554,216Docket No.: 91478-0345 the controller is configured to set a first upper limit value as the upper limit value in accordance with a first load measured by the load sensor, and the controller is configured to set a second upper limit value in accordance with a second load, the second load being a load measured by the load sensor after setting of the first upper limit value, the second load being larger than the first load, the second upper limit value being larger than the first upper limit value (Figure 4; Paragraphs [0088-94]).  
Regarding claims 5 and 12 (Original) Ito discloses the electric power tool of claim 1, further comprising a switching section configured to switch between a mode in which the controller performs control of the rotation of the driver based on the upper limit value and a mode in which the controller forgoes the control (Item 26; Paragraphs [0043 and 59]).  
Regarding claims 6, 13, and 16 (Original) Ito discloses the electric power tool of claim 1, wherein the tool is a driver bit configured to tighten or screw a screw (Paragraph [0070]).  
Response to Argument
	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723